Citation Nr: 0421556	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for eye disability, to 
include bilateral cataracts with myopia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January to October 
1961.  

This mater comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This case was previously before the Board 
and was remanded in January 2004. 


FINDINGS OF FACT

1.  The veteran suffers from myopia which medical personnel 
have determined to be a congenital defect.

2.  There is no evidence of a superimposed injury to the eyes 
in service.

3.  The veteran's myopia was not aggravated in service beyond 
the natural progression of the disease.  


CONCLUSION OF LAW

Eye disability, to include bilateral cataracts with myopia 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107  
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2001 
and January 2004 RO letters, the December 2001 rating 
decision, and the November 2002 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the July 2001 and January 2004 letters, 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944(U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided notice about what evidence the 
veteran needed to submit to establish entitlement and what 
the VA would do to assist him in July 2001, prior to the RO's 
decision to deny the claim in December 2001 as anticipated by 
the recent court holding.  In other words, the VCAA notice is 
timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and a VA examination with opinions.  
Since the appellant was afforded a VA examination with 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The veteran requested 
the VA obtain private medical records from a clinic that he 
listed on a VA Form 21-4142.  The RO sent a letter to this 
medical clinic in July 2001.  The clinic responded in August 
2001 with copies of the medical documents and these documents 
are part of the record.  The veteran then indicated in an 
August 2001 statement in support of claim that since the VA 
has obtained these private records, the VA should now proceed 
with his claim.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.


Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  VA's 
General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

At the time of the veteran's entrance examination in January 
1961, the veteran reported having had eye trouble with no 
complaints at present except for a need for glasses.  On 
examination, distant vision was reported to be 20/40 in the 
left corrected to 20/25 and 20/67 on the right corrected to 
20/67.  Assuming that the entrance examination did not note 
eye disability, to include bilateral cataracts with myopia, 
the veteran would be entitled to the presumption of 
soundness.  However, the record includes clear and 
unmistakable evidence that his eye disability, to include 
both bilateral cataracts and myopia, not only preexisted 
service, but were not aggravated by service.  

The Board also notes here that congenital or developmental 
defects are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, 
however, that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 
38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General 
Counsel's opinion, however, a congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The veteran's essential argument is that his eye disability, 
including bilateral cataracts with myopia was aggravated in 
service.  In the veteran's substantive appeal he explained 
that this "eyesight and problems grew worse at a faster rate 
than when I was not in the military."  The service medical 
records, however, do not support the veteran's contentions.  

The veteran was separated from military service as a result 
of his myopia and bilateral cataracts discovered upon a 
September 1961 eye examination.  At this examination, the 
examiner found bilateral developmental cataracts and myopia 
astig OU, not correctable to minimal standards.  The 
chronological record of medical care noted that the veteran 
began wearing glasses at age three and has had changes in his 
eyeglasses every six months for the past few years.  A 
medical board held in September 1961 recommended separation 
from military service "for a condition which existed prior 
to service and has not been aggravated by active service."  
In the Board's view, this contemporaneous medical board 
report constitutes clear and unmistakable evidence that the 
eye disorders preexisted service and also clear and 
unmistakable evidence that they were not aggravated by 
service. 

The veteran received a VA examination on January 2004.  The 
examiner in that examination confirmed the diagnosis of high 
myopia and cataracts.  The examiner did offer an opinion as 
to the cause of the eye disability.  She explained that his 
"visual complaints can all be traced back to his extreme 
myopia which is a congenital condition."  In an April 2004 
addendum to the January 2004 examination report, the examiner 
found that this is a "congenital condition, there is no 
evidence of a superimposed injury to the eyes in service, and 
the client's myopia increased in severity in service, but 
would have regardless (of being in the military) because of 
the natural history of the condition."  The Board believes 
that this clear opinion by the VA examiner also constitutes 
clear and unmistakable evidence, especially in view of the 
fact that there are no contrary medical opinions.     

In sum, the veteran's eye disorders to include bilateral 
cataracts and myopia are shown to be congenital defects and 
as such service connection would not be in order since the 
medical evidence does not show superimposed injury.  Even, 
under an analysis that considers the presumption of 
soundness, service connection for these disorders would also 
not be warranted since there is clear and unmistakable 
evidence that the disorders preexisted service and were not 
aggravated during service.  In other words, even if the 
evidence did not show that the disorders were congenital 
defects, there would still be no basis for service 
connection.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for eye 
disability, to include bilateral cataracts with myopia.  It 
follows that there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision pursuant to 
38 U.S.C.A. § 5107 (b). 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



